 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   FLOYD FOSTER JR.,                                    Case No. 1:19-cv-00987-LJO-SAB

 9                  Plaintiff,                            SCREENING ORDER GRANTING
                                                          PLAINTIFF LEAVE TO FILE AMENDED
10           v.                                           COMPLAINT

11   DIVISION OF ADULT PAROLE                             (ECF No. 1)
     OPERATIONS, et al.,
12                                                        THIRTY DAY DEADLINE
                    Defendants.
13

14

15          Floyd Foster Jr. (“Plaintiff”), a pretrial detainee proceeding pro se and in forma pauperis,

16 filed this civil rights action pursuant to 42 U.S.C. § 1983.         Currently before the Court is

17 Plaintiff’s complaint filed July 18, 2019.

18                                                   I.

19                                  SCREENING REQUIREMENT

20          The Court is required to screen complaints brought by prisoners seeking relief against a

21 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

22 The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

23 legally “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or

24 that “seek[] monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

25 1915(e)(2)(B).

26          A complaint must contain “a short and plain statement of the claim showing that the

27 pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

28 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere


                                                     1
 1 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 2 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate

 3 that each defendant personally participated in the deprivation of Plaintiff’s rights. Jones v.

 4 Williams, 297 F.3d 930, 934 (9th Cir. 2002).

 5          Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

 6 liberally construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d

 7 1113, 1121 (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be

 8 facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

 9 that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss

10 v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant

11 has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s

12 liability” falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572

13 F.3d at 969.

14                                                  II.

15                                  COMPLAINT ALLEGATIONS

16          The Court accepts Plaintiff’s allegations in the complaint as true only for the purpose of

17 the sua sponte screening requirement under 28 U.S.C. § 1915.

18          Plaintiff is a pretrial detainee being held at the Fresno County Jail. On October 9, 2017,

19 Plaintiff was arrested for driving under the influence. (Compl. 3, ECF No. 1.) Nine days later,
20 Plaintiff had an appearance in case no. P17900013-2. (Id.) Plaintiff appeared before Judge

21 Kimberly Gaab on October 20, 2017, and Parole Agent S. Mason was present in court. (Id.) The

22 hearing on Plaintiff’s parole violation was continued pending new charges being filed. (Id.)

23          On October 27, 2019, Plaintiff appeared before Judge Gaab and Parole Agent L. Wallace

24 withdrew the parole violation, Plaintiff’s parole was reinstated, and Plaintiff was released on

25 case no. P17900013-2. (Compl. at 3.) Plaintiff was remanded on the new charges in case no.

26 F17906222, driving with a BAC of 0.08 or above and a third strike. (Id.) Plaintiff’s bail was set
27 at $280,000.00. (Id.) Plaintiff contacted Aladdin’s Bail bonds to make bail on this same date.

28 (Id.) He tried to make bail every day for fifty-seven days and on December 17, 2017, Plaintiff


                                                    2
 1 filed a letter explaining to the court that the parole hold had not been dropped. (Compl. at 4.)

 2 On December 22, 2017, an order issued granting Plaintiff’s request for modification, and a copy

 3 of the Court’s order releasing the parole hold and allowing bail issued. (Id.) The parole hold

 4 was not released. (Id.)

 5          On July 3, 2018, Plaintiff appeared in front of Judge Adolfo Corona and addressed the

 6 fact that the parole hold was not lifted and he was being denied bail. (Compl. at 4.) Parole

 7 Agent L. Wallace was asked why the parole hold was not removed as had been ordered on two

 8 occasions. (Id.) Parole Agent Wallace apologized to the court and stipulated on the record that

 9 the error was her mistake and that she would correct it. (Id.) The parole hold was removed on

10 July 27, 2018, but by that time, Plaintiff no longer had the funds to make bail. (Id.)

11          Plaintiff brings this action against the Division of Adult Parole Operations (“DAPO”),

12 and Parole Agents Jorge Castro, S. Mason, and L. Wallace who are employed by the DAPO.

13 Plaintiff alleges that his due process rights under the Fifth Amendment were violated by the not

14 ensuring that the records were correct and by ignoring the two court orders to release the parole

15 hold. Plaintiff seeks monetary, injunctive, and declaratory relief.

16                                                  III.

17                                            DISCUSSION

18          Plaintiff brings this action alleging violation of the Fifth Amendment. “[T]he Fifth

19 Amendment’s due process clause applies only to the federal government.” Bingue v. Prunchak,
20 512 F.3d 1169, 1174 (9th Cir. 2008); accord Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th

21 Cir. 2001). Since all Defendants in this action are state employees the Fifth Amendment does

22 not apply.

23          Any due process claims in this action would arise under the Fourteenth Amendment

24 which “protects persons against deprivations of life, liberty, or property.” Wilkinson v. Austin,

25 545 U.S. 209, 221 (2005). The due process clause of the Fourteenth Amendment protects two

26 distinct but related rights: procedural due process and substantive due process. Albright v.
27 Oliver, 510 U.S. 266, 272 (1994). Here, Plaintiff’s due process claim does not clearly state

28 whether he is bringing a substantive or procedural due process claim, but he alleges that he has


                                                     3
 1 been kept in custody for ten months due to the failure to lift the parole hold.

 2            A.       Substantive Due Process

 3            The substantive protections of the due process clause bar certain governmental actions

 4 regardless of the fairness of the procedures that are used to implement them. Cty. of Sacramento

 5 v. Lewis, 523 U.S. 833, 840 (1998). Therefore, the substantive protections of the due process

 6 clause are intended to prevent government officials from abusing their power or employing it as

 7 an instrument of oppression. Lewis, 523 U.S. at 846. The Supreme Court has held that “the

 8 substantive component of the Due Process Clause is violated by executive action only when it

 9 ‘can properly be characterized as arbitrary, or conscience shocking, in a constitutional sense.’ ”

10 Id. at 847.        “[O]nly the most egregious official conduct can be said to be arbitrary in a

11 constitutional sense.” Brittain v. Hansen, 451 F.3d 982, 990 (9th Cir. 2006) (quoting Lewis, 523

12 U.S. at 846).

13            “Substantive due process is ordinarily reserved for those rights that are ‘fundamental.’ ”

14 Brittain, 451 F.3d at 990. “The protections of substantive due process have for the most part

15 been accorded to matters relating to marriage, family, procreation, and the right to bodily

16 integrity[;] and the Supreme Court has been reluctant to expand the concept of substantive due

17 process. Albright, 510 U.S. at 271-72. To state a substantive due process claim, a plaintiff must

18 “show both a deprivation of [his] liberty and conscience shocking behavior by the government.”

19 Brittain, 451 F.3d at 991.1
20            In Rochin v. California, 342 U.S. 165 (1952), the Supreme Court found that the Due

21 Process Clause inescapably imposes upon the court an exercise of judgment of the whole

22 proceedings to ascertain whether they offended those cannons of decency and fairness with

23 express the notions of justice, even toward those charged with the most heinous crimes. Rochin,

24 342 U.S. at 169. “Due process of law is a summarized constitutional guarantee of respect for

25   1
       Courts differ on whether a claim for wrongful detention following a reasonable initial seizure should be analyzed
     under substantive due process or procedural due process. Kennell v. Gates, 215 F.3d 825, 828 n.4 (8th Cir. 2000).
26   Plaintiff has not challenged his initial detention here. Plaintiff was arrested for driving under the influence with at
     least three prior convictions. He alleges that due to the failure to release the parole hold he was unable to be
27   released on bail and was kept in custody for ten months during which he could have been out on bail. The Court
     analyzes the claim under substantive due process although ultimately the result would be the same if considered in
28   the procedural due process context.


                                                                 4
 1 those personal immunities which . . . are ‘so rooted in the traditions and conscience of our people

 2 as to be ranked as fundamental’, or are ‘implicit in the concept of ordered liberty’.” Id. (citations

 3 omitted). The Court held that the officials had engaged in conduct that shocked the conscious by

 4 “[i]llegally breaking into the privacy of the petitioner, the struggle to open his mouth and remove

 5 what was there, the forcible extraction of his stomach’s contents—this course of proceeding by

 6 agents of government to obtain evidence is bound to offend even hardened sensibilities. They

 7 are methods too close to the rack and the screw to permit of constitutional differentiation.” Id. at

 8 172.

 9          Here, Plaintiff was arrested on a new law violation while on parole and charged with a

10 felony. Plaintiff was held on the new charges with bail set in the amount of $270,000.00. The

11 gravamen of Plaintiff’s complaint is that the parole hold was not removed and, due to the parole

12 hold, Plaintiff was therefore unable to be released on bail. “A prisoner’s petition for damages for

13 excessive custody can be a legitimate § 1983 claim.” Haygood v. Younger, 769 F.2d 1350, 1359

14 (9th Cir.1985) (en banc). However, “[i]t is not every erroneous administration of state law that

15 results in a denial of due process.” Haygood, 769 F.2d at 1357. “A wrongful detention can ripen

16 into a due process violation if ‘it was or should have been known [by the defendant] that the

17 [plaintiff] was entitled to release.’ ” Gant v. Cty. of Los Angeles, 772 F.3d 608, 620 (9th Cir.

18 2014) (quotations omitted; alterations in original). “Cases holding that an incarceration violated

19 the Due Process Clause because defendants should have known the plaintiff was entitled to
20 release fit at least one of two categories: (1) the circumstances indicated to the defendants that

21 further investigation was warranted, or (2) the defendants denied the plaintiff access to the courts

22 for an extended period of time.” Gant, 772 F.3d at 621 (quotation omitted).

23          1.     Division of Adult Parole Operations

24          Plaintiff brings this action against DAPO in its official capacity. (Compl. at 3.) Plaintiff

25 contends that the DAPO’s “omissive and improper policies and procedures” violated his due

26 process rights by failing to ensure that their records “were correctly clear and by ignoring a court
27 order.” (Id. at 5.)

28          “[T]he Eleventh Amendment bars suits for money damages in federal court against a


                                                     5
 1 state, its agencies, and state officials acting in their official capacities.” Aholelei v. Dept. of

 2 Public Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). Plaintiff cannot bring this action seeking

 3 monetary damages against DAPO. However, Plaintiff is also seeking injunctive and declaratory

 4 relief in this action.

 5          To state a claim under section 1983 against a state entity, a plaintiff must allege facts

 6 showing that the defendant’s customs or policies amounted to deliberate indifference to

 7 constitutional rights and that these policies were the moving force behind the violations.

 8 Kentucky v. Graham, 473 U.S. 159, 166 (1985); Gomez v. Vernon, 255 F.3d 1118, 1127 (9th

 9 Cir. 2001); Gant, 772 F.3d at 620. “A policy or custom may be found either in an affirmative

10 proclamation of policy or in the failure of an official ‘to take any remedial steps after the

11 violations.’ ” Gomez, 255 F.3d at 1127 (quoting Larez v. City of Los Angeles, 946 F.2d 630,

12 646 (9th Cir.1991)).      To establish deliberate indifference, a plaintiff must show that the

13 defendant actually knew of the risk of harm, yet failed to take reasonable steps to eliminate that

14 risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Bryan Cnty. v. Brown, 520 U.S. 397, 341

15 (1997) (deliberate indifference is “a stringent standard of fault, requiring proof that a municipal

16 actor disregarded a known or obvious consequence of his action.”).

17          Here, Plaintiff has failed to allege any facts by which the Court can reasonably infer that

18 DAPO has a policy or procedure of failing to remove parole holds. Iqbal, 556 U.S. at 678-79.

19 Plaintiff has only alleged that a parole hold was not removed in his case. “Liability for improper
20 custom may not be predicated on isolated or sporadic incidents; it must be founded upon

21 practices of sufficient duration, frequency and consistency that the conduct has become a

22 traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996),

23 holding modified by Navarro v. Block, 250 F.3d 729 (9th Cir. 2001). “A plaintiff cannot prove

24 the existence of a . . . policy or custom based solely on the occurrence of a single incident of

25 unconstitutional action by a non-policymaking employee.” Davis v. City of Ellensburg, 869

26 F.2d 1230, 1233 (9th Cir. 1989).
27          As Plaintiff has not alleged any facts to demonstrate a policy or practice of failing to

28 remove parole holds, he has failed to state a cognizable claim against the DAPO.


                                                     6
 1          2.      Defendants Castro, Mason, and Wallace

 2          To state a claim under section 1983, a plaintiff is required to show that (1) each defendant

 3 acted under color of state law and (2) each defendant deprived him of rights secured by the

 4 Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.

 5 2006).     There is no respondeat superior liability under section 1983, and therefore, each

 6 defendant is only liable for his or her own misconduct. Iqbal, 556 U.S. at 677. To state a claim,

 7 Plaintiff must demonstrate that each defendant personally participated in the deprivation of his

 8 rights. Jones, 297 F.3d at 934.

 9          a.      Parole Agent Castro

10          Plaintiff alleges that Parole Agent Castro “with oversight and omission” failed to ensure

11 that the proper paperwork was filled out to lift the parole hold. (Compl. at 5.) Plaintiff has failed

12 to allege any facts to indicate how Parole Agent Castro was aware of the parole hold, was aware

13 that it should have been lifted, or that it had not been lifted. Plaintiff’s allegation that Parole

14 Agent Castro did not ensure that the proper paperwork was filled out in insufficient for the Court

15 to reasonably infer that he is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79.

16          To the extent that Plaintiff may be seeking to hold Parole Agent Castro liable because he

17 holds a supervisory position at the DAPO, there is no respondeat superior liability under section

18 1983. Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (citation and internal quotation

19 marks omitted); Iqbal, 556 U.S. at 676. “A supervisor may be liable only if (1) he or she is
20 personally involved in the constitutional deprivation, or (2) there is ‘a sufficient causal

21 connection between the supervisor’s wrongful conduct and the constitutional violation.’ ”

22 Crowley, 734 F.3d at 977 (citation and internal quotation marks omitted). Plaintiff has failed to

23 state a cognizable due process claim against Parole Agent Castro.

24          b.      Parole Agents Mason and Wallace

25          Plaintiff has not alleged any facts that would demonstrate that either Parole Agents

26 Mason or Wallace were aware that the parole hold had not been released and that he was being
27 denied bail prior to July 3, 2018. Plaintiff’s complaint alleges that he informed the court on July

28 3, 2018 that the parole hold had not been lifted and during this hearing Parole Agent Wallace


                                                     7
 1 admitted that it was her mistake. (Compl. at 4.) The parole hold was subsequently removed on

 2 July 27, 2018. (Id.)

 3         Specifically, Plaintiff alleges that Parole Agent Mason was present in court for his first

 4 appearance on the parole violation on October 20, 2017 and the hearing was continued pending

 5 new charges being filed. (Id. at 3.) On October 27, 2019, Parole Agent Wallace was present in

 6 court and the parole violation was withdrawn. (Id.) Plaintiff was remanded on the new charges

 7 and his bail was set at $280,000.00. (Id.) Although Plaintiff had been reinstated on parole, he

 8 was remanded based on the new law violations and there is no indication that Parole Agent

 9 Wallace would be aware that Plaintiff would not be released on bail following the hearing.

10         Although Plaintiff informed the court that the parole hold was still in place and an order

11 issued releasing the parole hold on December 22, 2017, it was not until July 3, 2018, that Parole

12 Agent Wallace was informed that the parole hold had not been lifted and informed the Court that

13 it was her mistake. (Id.)

14         For Plaintiff’s claim to arise to the level of deliberate indifference he must show more

15 than mere negligence on the part of the named defendants. Daniels v. Williams, 474 U.S. 327,

16 331 (1986) (“negligent conduct by a state official, even though causing injury, [does not]

17 constitute[] a deprivation under the Due Process Clause”); Kennell v. Gates, 215 F.3d 825, 829-

18 30 (8th Cir. 2000) (to prevail on claim that plaintiff was mistakenly detained, he must show that

19 the defendant knew he was mistakenly detained and failed to act). Plaintiff has failed to allege
20 any facts to reasonably infer that Parole Agents Mason or Wallace were aware that he was being

21 denied release on bail due to the parole hold and that they failed to act. See Chavez v. City of

22 Petaluma, No. 14-CV-05038-MEJ, 2015 WL 3766460, at *7 (N.D. Cal. June 16, 2015) (failure

23 to show how the named defendants knew or had reason to know that plaintiff had been

24 improperly detained on a parole hold).

25         Plaintiff has failed to state a due process claim against Parole Agents Mason or Wallace

26 for failure to remove the parole hold.
27         B.      Procedural Due Process

28         “The Fourteenth Amendment's Due Process Clause protects persons against deprivations


                                                   8
 1 of life, liberty, or property; and those who seek to invoke its procedural protection must establish

 2 that one of these interests is at stake.” Wilkinson, 545 U.S. 221; Brittain, 451 F.3d at 999.

 3 “[P]rocedural due process claims are resolved by balancing tests, where differing interests can

 4 give rise to many differing procedural requirements.” Brittain, 451 F.3d at 1000. “(D)ue process

 5 is flexible and calls for such procedural protections as the particular situation demands.”

 6 Mathews v. Eldridge, 424 U.S. 319, 334 (1976) (quoting Morrissey v. Brewer, 408 U.S. 471, 481

 7 (1972)).

 8          Here, Plaintiff alleges a deprivation of a liberty interest, his ability to be released on bail.

 9 However, Plaintiff has not alleged facts to demonstrate that any of the named defendants

10 deprived him of procedural due process. Due process requires that a parolee is entitled to two

11 hearings, one at the time of his arrest and detention to determine whether there is probable cause

12 to believe that he has committed a violation of his parole and a more comprehensive hearing

13 prior to making the final revocation decision. Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973).

14          Plaintiff alleges that he received a hearing for his parole violation and at the time the

15 parole violation was withdrawn. Plaintiff has failed to establish that any named defendant

16 deprived him of due process during the parole revocation proceedings.                Further, although

17 Plaintiff alleges that the parole hold was not removed, he was in custody on his new law

18 violations and had been charged with a felony for a fourth driving under the influence in

19 violation of California law. Plaintiff has failed to state a cognizable claim for a violation of
20 procedural due process.

21          C.      Leave to Amend

22          Under Rule 15(a) of the Federal Rules of Civil Procedure, a leave to amend shall be

23 freely given when justice so requires. Fed. R. Civ. P. 15(a)(2). Plaintiff shall be granted one

24 final opportunity to file an amended complaint to correct the deficiencies identified in this order.

25                                                    IV.

26                                    CONCLUSION AND ORDER

27          For the reasons discussed, Plaintiff shall be granted leave to file an amended complaint to

28 cure the deficiencies identified in this order. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.


                                                       9
 1 2000).

 2          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

 3 each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal,

 4 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to

 5 raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations

 6 omitted). Further, Plaintiff may not change the nature of this suit by adding new, unrelated

 7 claims in his amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

 8 “buckshot” complaints).

 9          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

10 Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

11 complaint must be “complete in itself without reference to the prior or superseded pleading.”

12 Local Rule 220.

13          Based on the foregoing, it is HEREBY ORDERED that:

14          1.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

15                  an amended complaint; and

16          2.      If Plaintiff fails to file an amended complaint in compliance with this order, the

17                  Court will recommend to the district judge that this action be dismissed consistent

18                  with the reasons stated in this order.

19
     IT IS SO ORDERED.
20

21 Dated:        July 29, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                      10
